Citation Nr: 1401273	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-39 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a learning disability.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1978 to April 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran's claim was previously remanded in January 2012 in order to afford the Veteran an opportunity to testify before the Board.  

In May 2012, the Veteran testified at a Travel Board hearing at the St. Louis RO before the undersigned Veterans Law Judge (VLJ). 


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran does not have a current learning disability.


CONCLUSION OF LAW

A learning disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 4.9 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations delineate VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In cases where a Veteran is seeking service connection, the VCAA requires that the VA provides notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A December 2009 letter, sent prior to the initial unfavorable decision, advised the Veteran of the evidence and information necessary to substantiate his claim and to establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  VA has satisfied its duty to notify the Veteran.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of Service Treatment Records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and VA treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

A medical opinion regarding the Veteran's learning disability is not required because the record before the Board does not contain competent lay or medical evidence of a current diagnosed disability.  See 38 C.F.R. § 3.159(c)(4)(A); see also Colantonio v. Shinseki, 606 F.3d 1378 (Fed.Cir.2010); Waters v. Shinseki, 601 F.3d 1274 (Fed.Cir.2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has also been afforded a hearing before a VLJ in which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, the Veteran volunteered his relevant symptoms and history, and neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the element(s) necessary to substantiate his claim for benefits.  As such, the Board finds that no prejudice arose out of the conduct of the hearing.  

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

VA regulations provide, generally, that congenital or developmental defects are not eligible for service connection as it is not considered a disease or injury for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2013).  However, the defect may be service-connected if it is subject to, or aggravated by, a superimposed disease or injury during the active military service, which then results in an additional disability.  VAOPGCPREC 82-90 (1990), 56 Fed. Reg. 45,711 (1990); Winn v. Brown, 8 Vet. App. 510 (1996); Natali v. Principi, 375 F.3d 1375 (Fed. Cir. 2004). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (2013).

III.  Analysis

The Veteran contends that he was diagnosed with a learning disability while in basic training in 1978 and that his discharge from the military was due to this learning disability.  The Veteran has submitted lay statements from family and friends indicating that he is a slow learner.

Service treatment records do not indicate a learning disability.  Records reveal that the Veteran was discharged from service by reason of unsuitability but do not reveal the cause of that unsuitability.  His service entrance examination report reflects he had been previously rejected for military service on the basis of blood pressure.  

VA medical records from April 2004 through August 2008 indicate that the Veteran reads well, is ready to learn when education is offered and has good levels of understanding. 

At his May 2012 hearing, the Veteran stated that he has no problems reading, doing tasks, following instructions or giving orders.  The Veteran indicated that he has never had a learning disability and that the Navy made a mistake in discharging him.  

The preponderance of the evidence shows that the Veteran does not suffer from a current learning disability and has not at any point during the pendency of his claim.  The record does not include any diagnosis of a learning disability in service or since separation, and the Veteran's statements concerning whether or not he has a learning disability are contradictory.  The statements submitted on his behalf by friends and family do not state whether the affiants are qualified to diagnose a learning disability and are thus afforded little weight.  Most probative are the VA medical records which show that the Veteran's learning capacity has been assessed and that no diagnosable learning disability has been found. 

For the reasons set forth above, service connection is denied.  In reaching its conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a learning disability is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


